DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of species 1 in the reply filed on December 28, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-18, 21-23, 29-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2020.
Applicant is reminded of the proper content of an abstract of the disclosure.  The Abstract should generally include between 50 and 150 words in length.
The disclosure is objected to because of the following informalities: In paragraph [0034], line 7, reference numeral “60”should read --59--.  In paragraph [0036], line 1, reference numeral “30” should read --50--.  In paragraph [0036], line 2, reference numeral “30” should read --50--.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 19, 20, 24, 25-28, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
In claim 11, line 9 and claim 25, line 7, it is unclear whether “any one” also includes the opening that is adjacent the tongue.  For example, the tongue 30 in fig. 1 appears to be connected to a circular ring, which is connected to a last of the chain links.  Can the tongue be inserted into the circular ring?  Can the tongue 30 be inserted into the last chain link?
In view of the above rejections under 35 USC 112, second paragraph, the respective claims are rejected as best understood, on prior art, as follows.  
With respect to the following prior art rejections, it is noted that claim 1 is not regarded as positively claiming a tongue or a fetter.  Claim 25 is not regarded as positively claiming a locking mechanism and a lock.  Claim 36 is not regarded as positively claiming a tongue or a fetter, or a lock.  Claim 37 is not regarded as positively claiming a tongue or a fetter.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone 1,921,434.
It is first noted that in claim 1, line 1, “for a prisoner transport kit” is not positively claiming a prisoner transport kit, or a method involving a prisoner.  It is further noted that prisoner transport kit is a broad 
Re claim 2, the lock opening is substantially rectangular.
Re claim 3, the lock opening is “about” three times as wide at it is high.
Re claim 4, the locking mechanism 21 is biased in the locking position by the spring (page 1, line 73), which is above the locking mechanism 21 in fig. 3.
Re claim 5, the locking mechanism 21 is spring-biased into the locking position, and the tapered end of the locking mechanism and the oversized indentation in the locking mechanism in dashed lines and the projection of the protrusion at the end of the plug 17 in dashed lines allows the tongue to be inserted into the lock opening, followed by spring biasing of the locking mechanism 21 back into its locking position.
Claims 1-4, 11, 12, 19, 25, 26, 33 and 36 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage 5,613,381.
It is first noted that in claim 1, line 1, “for a prisoner transport kit” is not positively claiming a prisoner transport kit, or a method involving a prisoner.  It is further noted that prisoner transport kit is a broad term.  Re claim 1, Savage teaches a lock in figs. 1 and 2 including a keyway 24 for a key 21, the lock including a tongue-face at the right side of fig. 2 defining a lock opening 20 capable of receiving a tongue defined by the link 30 of a prisoner transport fetter chain, a locking mechanism 22 which prevents 
Re claim 2, the lock opening 20 is substantially rectangular.
Re claim 3, the lock opening 20 is “about” three times as wide as it is high.
Re claim 4, the locking mechanism 22 is biased into the locking position by the cam 36 in fig. 6.
Re claim 11, Savage also teaches a fetter chain 32 having a first end 30 in fig. 2 and a second end at the bottom of fig. 1 and below numeral 32 in fig. 3, capable of use with a prisoner, the tongue 30 in fig. 2 being provided a the first end of the chain and providing a locking feature defined by its opening which receives the locking mechanism 22, the links of the chain providing fetter openings spaced apart from each other along the length of the chain, wherein the left end of the tongue 30 in fig. 2 which is engaged by the locking mechanism is capable of being inserted through any of the fetter openings before it is inserted into the lock opening.  The tongue can be inserted into a fetter opening, and removed therefrom before being inserted into its fig. 2 position.  The tongue can also be inserted into a fetter opening and then inserted into its fig. 2 position.
Re claim 12, the chain link at the second end of the chain which encircles the chain in fig. 3 defines an attaching mechanism and is capable of attaching the second end of the fetter chain to one of the fetter openings by using a wire, for example, wired between the attaching mechanism and another of the chain links.  
Re claim 19, the locking feature is an opening in the tongue 30 in fig. 2.
Re claim 25, Savage teaches a fetter chain 30, 32 capable of use with transporting a prisoner, the fetter including a tongue 30 in fig. 2 at the first end of the fetter and comprising a locking feature opening in the link 30 to engage a locking mechanism 22 of a lock 13 when the tongue is inserted a predetermined 
Re claim 26, the chain link at the second end of the chain which encircles the chain in fig. 3 defines an attaching mechanism and is capable of attaching the second end of the fetter chain to one of the fetter openings by using a wire, for example, wired between the attaching mechanism and another of the chain links.  
Re claim 33, the locking feature is an opening in the tongue 30 in fig. 2.
Re claim 36, Savage teaches a pair of rigid handcuffs in fig. 1, right and left handcuffs 14, 14, a middle section at numeral 13 in fig. 1 rigidly joining the right and left handcuffs so that the right and left handcuffs are not movable relative to each other, the middle section defining a channel 20 that is dimensioned to allow a tongue 30 in fig. 2 of a prisoner transport fetter 32 to pass through the channel 20, but not to allow a lock 22 that is adapted to accept the tongue in the fig. 2 position, to pass through the channel 20 in fig. 2.
Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al 5,732,576.
Re claim 36, Moore et al teaches a pair of rigid handcuffs in fig. 6, left and right handcuffs 26, 30, and a middle section 46, 48, 50, 108 rigidly joining the right and left handcuffs so that the right and left handcuffs are not movable relative to each other, the middle section defining a channel 72, 114 that is dimensioned to allow a tongue (the end of the chain in fig. 6, column 5, line 36) to pass through the channel, but not allow a lock 116 in fig. 6 to pass through the channel.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stone 1,921,434 in view of Scherbing 4,083,211.
Re claim 6, Scherbing teaches an operator 58, 68 for engagement through the notch 66 with a key 12 when the key is inserted into a keyhole 50, and multiple pins 24, 26 of various sizes and positions which prevent engagement of the key with the operator unless sizes and positions of indentations 118, 120  around an edge of the key align with the pins.  
Re claim 7, Scherbing teaches the operator 58, 68 rotatable with the key to move the locking mechanism 28 to the unlocking position.
Re claim 8, Scherbing teaches the locking mechanism 28 as having an indentation 102 similar to that of Stone and a protrusion 75 similar to that shown in Stone such that the key is turned to unlock the locking mechanism 28.
Re claim 9, Scherbing teaches a shield with a passageway 52 to preclude key removal unless the key is in a locked orientation.
Re claim 10, Scherbing teaches the shield including a complete, or nearly complete annular ring defining the passageway 52 so that a key protrusion 114 is aligned with the passageway 52 only when the key is in a locked orientation with respect to the lock.
It would have been obvious to modify the lock 17, 19 of Stone to include an axial pin tumbler lock with axial pins and an operator engage by the key, wherein the protrusion of the operator engages an indentation of the locking mechanism, and the key includes a protrusion aligned with a passageway of a .
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Savage 5,613,381 in view of Halloway 1,500.613.
Re claim 13, Halloway teaches a chain 5 having fetter openings and a clip 6 in fig. 1 defining an attaching mechanism.  It would have been obvious to modify the second end of the fetter of Savage to include a clip to engage a chain link opening, in view of the teaching of Halloway, to secure the chosen dimension of the waist chain 32 of Savage around a waist of a prisoner.
Re claim 27, Halloway teaches a chain 5 having fetter openings and a clip 6 in fig. 1 defining an attaching mechanism.  It would have been obvious to modify the second end of the fetter of Savage to include a clip to engage a chain link opening, in view of the teaching of Halloway, to secure the chosen dimension of the waist chain 32 of Savage around a waist of a prisoner.
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Savage 5,613,381 in view of Halloway 1,500.613 as applied to claims 13 and 27 above, and further in view of Greenway et al 7,150,141.
Re claim 14, Greenway et al teaches that it is well known for a waist chain 1 to be formed of stainless steel (column 3, line 51).  It would have been obvious to form the waist chain 32 of Savage of stainless steel, in view of the teaching of Greenway et al, to optimize its durability and cleanliness.
Re claim 28, Greenway et al teaches that it is well known for a waist chain 1 to be formed of stainless steel (column 3, line 51).  It would have been obvious to form the waist chain 32 of Savage of stainless steel, in view of the teaching of Greenway et al, to optimize its durability and cleanliness.
Claims 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Savage 5,613,381 in view of Clemons 106,255.

Re claim 34, Clemons teaches a tongue (the end of the hasp (B) which is engaged by the locking mechanism (C) having a protrusion depending from the remainder of the tongue to be engaged by the locking mechanism.  It would have been obvious to modify the tongue 30 of Savage to include a protrusion to be engaged by the locking mechanism 22, in view of the teaching of Clemons, to provide a strong locking connection between the tongue and the locking mechanism.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Daleo 4,249,401 in view of Velarde et al 6,360,747.
Re claim 37, it is first noted that a tongue and a prisoner transport fetter are not being positively claimed.  Daleo teaches two cuffs 10, 14 and a center ring 12, with each of the cuffs 10, 14 chained 16, 18 to the center ring 12, and the center ring being large enough for a tongue of a prisoner transport fetter to pass through the center ring.  Velarde teaches that it is well known to dimension cuffs to allow for use with ankles (column 3, line 4).  It would have been obvious to modify the cuffs 10, 14 of Daleo to be dimensioned for use around ankles, in view of the teaching of Velarde et al, to prevent running escape of a prisoner, as is well known in the cuff art.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lorey 1,038,492 in view of Velarde et al 6,360,747.
Re claim 37, it is first noted that a tongue and a prisoner transport fetter are not being positively claimed.  Lorey teaches two cuffs 21, 21 and a center ring 19, with each of the cuffs 21, 21 chained by the other two rings 19 to the center ring 19, and the center ring being large enough for a tongue of a 
               Provided the above rejections under 35 USC 112, second paragraph are overcome, claim 24 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sisco 7,284,399 teaches rigid handcuffs including a middle section 230 in fig. 5 with a channel 240 to receive a tongue 82, but not allow a lock 80 to pass through the channel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 7, 2021